COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
 COUNTY OF EL PASO, TEXAS,                                          No. 08-18-00039-CV
                                                  §
                               Appellant,                             Appeal from the
                                                  §
 v.                                                                 205th District Court
                                                  §
 MONICA MIRANDA,                                                  of El Paso County, Texas
                                                  §
                                Appellee.                             (TC# 2011-2224)
                                                  §


                                        JUDGMENT

       The Court has considered this cause on the joint motion to set aside the trial court’s

judgment and remand the case to the trial court for dismissal of the suit with prejudice and

concludes the motion should be granted. We therefore set aside the trial court’s judgment without

regard to the merits and remand the case to the trial court for dismissal of the case with prejudice

in accordance with the agreement of the parties. We further order Appellant pay all costs of this

appeal, and this decision be certified below for observance.

       IT IS SO ORDERED THIS 15TH DAY OF AUGUST, 2018.


                                              GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.